DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 9/15/2021 and 1/18/2022 have been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “axis that intersects a wall of the valve body, the first seat insert, the first seat, and the gate when the gate is closed” from claims 1 and 16, the “gap” and “additional axis” from claims 7, 14 and 19 that is “sealed off from the channel” per claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15, it is unclear how the first seat is between the first seat insert and the gate and prevents the first seat from contacting the gate.  Based off the applicant’s disclosure and further in claim 1, the first seat directly contacts the gate.  Is the applicant attempting to claim the first seat preventing the first seat insert from directly contacting the gate?
Claim 6 recites that the static first seal includes a spring.  It is unclear what is meant by this limitation as a spring and a seal are generally understood to be two disparate structures.  Further, claim 1 already recites a separate spring, adding additional confusion.  Claim 5 recites that the seal is metal and fixed in place.  It is unclear how the metal seal that is fixed in place could then additionally include a spring.
Claim 11 is rejected as it recites the seal and spring as two different structures.  The seal is recited as directly contacting the wall of the valve body while the spring is described as surrounding the channel.  See the above explanation for claim 6 as well.
Claim 16 recites “the first seat insert” and “the pocket”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites “the first pocket” and “the first seat insert”.  There is insufficient antecedent basis for these limitations in the claim.
Any claims not specifically rejected above but listed in the heading above are rejected due to their dependency on a claim specifically rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 13-17 and 19-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove (U.S. 3,222,028) in view of Sundararajan (U.S. 2004/0178381) and Olson (U.S. 2,230,600).
Grove discloses a gate valve assembly comprising: a valve body (10, 11, 18, 19, 22) having a channel (12, 13); a gate (27) configured to move between open and closed positions; first and second seat inserts (31, 31) in first and second pockets of the valve body; first and second seats (32, 32); a first spring (36) between the first seat and the first seat insert and a second spring (36) between the second seat and the second seat insert; wherein inner surfaces of each of the first and second seat inserts and each of the first and second seats each at least partially form the channel and are each configured to directly contact fluid when the fluid is traversing the channel (fig. 1, fig. 6); wherein the assembly is configured so: (i) the first spring biases the first seat against the gate, (ii) the first spring directly contacts the fluid when the fluid is traversing the channel, and (iii) the first spring biases the first seat insert towards the valve body (fig. 1, fig. 6); wherein the first seat is between the first seat insert and the gate and is configured to prevent the first seat from directly contacting the gate (fig. 1, fig. 6); wherein (i) an axis intersects a wall of the valve body, the first seat insert, the first seat, and the gate when the gate is closed, and (ii) the axis is parallel to a long axis of the channel (see annotated figure below, the upper dashed horizontal line).


    PNG
    media_image1.png
    557
    608
    media_image1.png
    Greyscale


Grove does not appear to disclose the seats being metal such that (i) the first seat and the gate are configured to form a metal-to-metal seal; (ii) the metal-to-metal seal has a first point of contact between the gate and the first seat and a second point of contact between the gate and the first seat; (iii) the second point of contact is between the first point of contact and the channel; and (iv) the metal-to-metal seal is configured so, between the first point of contact and the second point of contact, only metal materials of the gate and the first seat are in direct contact with each other; or wherein (i) the first and second pockets each include threads, and (ii) the first and second seat inserts are respectively screwed into the threads of the first and second pockets; and (iii) the threads of the first pocket are not coterminous with the wall of the valve body.
Sundararajan teaches it was known in the art to have gate valve seats made of metal such that wherein the first seat and the gate are configured to form a metal-to-metal seal; wherein the metal-to-metal seal has an uppermost point of contact between the gate and the first seat and a lowermost point of contact between the gate and the first seat; wherein the lowermost point of contact is between the uppermost point of contact and the channel; wherein the metal-to-metal seal is configured so, between the uppermost point of contact and the lowermost point of contact, only metal materials of the gate and the first seat are in direct contact with each other (see para. 53 and also fig. 3 showing the contact between the gate and seats to be only metal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seats of Grove such that the seats are made of metal and provide metal to metal contact with the gate as taught by Sundararajan in order to provide sealing between the seats and gate with increased durability and has fewer components.  See also para. 9 describing metal-to-metal sealing surfaces as eliminating wear on components and reducing torque requirements.
Olson teaches it was known in the art to have a gate valve with first and second seat pockets each including threads (see figs. 1 and 4 and the threads for 33 to be threaded into complementary threads of the valve body, see also pg. 2, Il. 40-44), (ii) the first and second seat inserts (equivalent structure 33 in Olson) are respectively screwed into the threads of the first and second pockets, and (iii) the threads of the first pocket are not coterminous with the wall of the valve body (best shown in fig. 1, where there is a gap or void space longitudinally outward near the end of the threading and element 33 that is opposite to the end that is near the gate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Grove by having the seat inserts threaded into the valve body with the threading being not coterminous with the wall of the valve body as taught by Olson in order to securely fasten the inserts to the valve body and assembly so that they do not move or shift yet are still easily removable by the use of the threaded connection and also provide a portion of the wall that is not threaded at the rearward end so that the static seal(s) (40 in Grove) are not contacting the threaded portion that could otherwise lead to damage or failure to the seal(s) by the contacting of the seal with the crest or point of the threading.
Regarding claim 2, Grove as modified further discloses a static first seal (37/40) between the valve body and the first seat insert and a static second seal between the valve body and the second seat insert (37/40).
Regarding claim 13, Grove as modified further discloses a dynamic seal (34) at least partially between the first seat and the first seat insert, wherein the first dynamic seal is not fixed in place.
Regarding claim 14, Grove as modified further discloses a gap (the groove/open area around 37/40), wherein: the gap is between the threads of the first pocket (as taught above by Olson, now residing in the area near numeral 38 in fig. 6 of Grove), the wall of the valve body, the first seat insert, and an additional wall of the valve body; an additional axis intersects the wall of the valve body, the gap, and the threads of the first pocket; and the axis is parallel to the additional axis (see annotated figure above, the lower dashed horizontal line).
Regarding claim 15, Grove as modified further discloses the gap being sealed off from the channel (by the static seal and threading).
Regarding claim 16, Grove discloses a gate valve assembly comprising: a valve body (10, 11, 18, 19, 22) having a channel (12, 13); a gate (27) configured to move between open and closed positions; a seat (32) and a seat insert (31), wherein the seat is between the seat insert and the gate and is configured to prevent the seat from directly contacting the gate (fig. 1, fig. 6); a spring (36) between the seat and the seat insert; wherein inner surfaces of the seat insert and the seat each at least partially form the channel and are configured to directly contact fluid when the fluid is traversing the channel (fig. 1, fig. 6); wherein the assembly is configured so the spring biases the seat against the gate and the first seat insert towards the valve body (fig. 1, fig. 6); wherein an axis: (i) intersects a wall of the valve body, the seat insert, the seat, and the gate when the gate is closed, and (ii) is parallel to a long axis of the channel (see annotated figure above, the upper dashed line).
Grove does not appear to disclose the seats being metal such that (i) the seat and the gate are configured to form a metal-to-metal seal; (ii) the metal- to-metal seal has a first point of contact between the gate and the seat and a second point of contact between the gate and the seat; (iii) the second point of contact is between the first point of contact and the channel; and (iv) the metal-to-metal seal is configured so, between the first point of contact and the second point of contact, only metal materials of the gate and the seat are in direct contact with each other; or wherein (i) the first and second pockets each include threads, and (ii) the first and second seat inserts are respectively screwed into the threads of the first and second pockets; and (iii) the threads of the first pocket are not coterminous with the wall of the valve body.
Sundararajan teaches it was known in the art to have gate valve seats made of metal such that wherein the first seat and the gate are configured to form a metal-to-metal seal; wherein the metal-to-metal seal has an uppermost point of contact between the gate and the first seat and a lowermost point of contact between the gate and the first seat; wherein the lowermost point of contact is between the uppermost point of contact and the channel; wherein the metal-to-metal seal is configured so, between the uppermost point of contact and the lowermost point of contact, only metal materials of the gate and the first seat are in direct contact with each other (see para. 53 and also fig. 3 showing the contact between the gate and seats to be only metal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seats of Grove such that the seats are made of metal and provide metal to metal contact with the gate as taught by Sundararajan in order to provide sealing between the seats and gate with increased durability and has fewer components.  See also para. 9 describing metal-to-metal sealing surfaces as eliminating wear on components and reducing torque requirements.
Olson teaches it was known in the art to have a gate valve with first and second seat pockets each including threads (see figs. 1 and 4 and the threads for 33 to be threaded into complementary threads of the valve body, see also pg. 2, Il. 40-44), (ii) the first and second seat inserts (equivalent structure 33 in Olson) are respectively screwed into the threads of the first and second pockets, and (iii) the threads of the first pocket are not coterminous with the wall of the valve body (best shown in fig. 1, where there is a gap or void space longitudinally outward near the end of the threading and element 33 that is opposite to the end that is near the gate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Grove by having the seat inserts threaded into the valve body with the threading being not coterminous with the wall of the valve body as taught by Olson in order to securely fasten the inserts to the valve body and assembly so that they do not move or shift yet are still easily removable by the use of the threaded connection and also provide a portion of the wall that is not threaded at the rearward end so that the static seal(s) (40 in Grove) are not contacting the threaded portion that could otherwise lead to damage or failure to the seal(s) by the contacting of the seal with the crest or point of the threading.
Regarding claim 17, Grove as modified further discloses a static first seal (37/40) between the valve body and the seat insert.
Regarding claim 19, Grove as modified further discloses a gap (the groove/open area around 37/40), wherein: the gap is between the threads of the first pocket (as taught above by Olson, now residing in the area near numeral 38 in fig. 6 of Grove), the wall of the valve body, the first seat insert, and an additional wall of the valve body; an additional axis intersects the wall of the valve body, the gap, and the threads of the first pocket; and the axis is parallel to the additional axis (see annotated figure above, the lower dashed horizontal line).
Regarding claim 20, Grove as modified further discloses the static seal sealing the gap from the channel (by the static seal, see fig. 1 and 6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 12, 13, 15, and 18 of U.S. Patent No. 11,125,341. Although the claims at issue are not identical, they are not patentably distinct from each other because while instant claim 1 recites a valve body with gate, first and second seat inserts, metal seats, first spring, the seat inserts threaded into the valve body, and the threads not being coterminous with the wall of the valve body, claim 9 of the ‘341 patent similarly recites a valve body with gate, first and second seat inserts, metal seats, first spring, the seat inserts threaded into the valve body, and the threads not being coterminous with the wall of the valve body.  Claim 9 of the ‘341 patent recites additional limitations such as multiple static seals and dynamic seals.  Thus, it is apparent that claim 1 of the instant application is encompassed by claim 9 of the ‘341 patent.
Claims 2-3 of the instant application are seen to be similarly recited in claim 9 of the ‘341 patent.
Claim 4 of the instant application is seen to be met by claim 9 of the ‘341 patent as the axis intersecting the static second seal would necessarily need to occur as it is intersecting the static first seal per claim 9 of the ‘341 patent and the first and static seals are in similar locations.
Claims 5 and 6 of the instant application are seen to be recited by claims 9 and 12 of the ‘341 patent (claim 6 as best understood).
Claims 14 and 15 of the instant application are seen to be recited by claims 9 and 13 of the ‘341 patent.  For claim 15 as the gap would necessarily be sealed off from the channel by the static seals.
While claim 16 of the instant application recites a valve body with gate, metal seat and insert, spring, the seat insert threaded into the valve body, and the threads not being coterminous with the wall of the valve body, claim  15 of the ‘341 patent similarly recites a valve body with gate, metal seat and insert, spring, the seat insert threaded into the valve body, and the threads not being coterminous with the wall of the valve body.  Claim 15 of the ‘341 patent recites additional limitations such as static and dynamic seals.  Thus, it is apparent that claim 16 of the instant application is encompassed by claim 15 of the ‘341 patent.
Claims 16-18 of the instant application are seen to be similarly met by claim 15 of the ‘341 patent.
Claims 19-20 of the instant application are seen to be met by claims 15 and 18 of the ‘341 patent.  Claim 20 as the gap would necessarily be sealed off from the channel by the static seals.

Claims 1-4 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 10,174,848 in view of Olson (U.S. 2,230,600).
Claim 1 of the instant application recites a valve body with gate, first and second seat inserts, metal seats, first spring, the seat inserts threaded into the valve body, and the threads not being coterminous with the wall of the valve body.
Claim 2 of the ‘848 patent recites a valve body with gate, first and second seat inserts, metal seats, first spring, the seat inserts threaded into the valve body.
Claim 2 of the ‘848 patent does not appear to recite the threads not being coterminous with the wall of the valve body.
Olson teaches it was known in the art to have a gate valve with first and second seat pockets each including threads (see figs. 1 and 4 and the threads for 33 to be threaded into complementary threads of the valve body, see also pg. 2, Il. 40-44), (ii) the first and second seat inserts (equivalent structure 33 in Olson) are respectively screwed into the threads of the first and second pockets, and (iii) the threads of the first pocket are not coterminous with the wall of the valve body (best shown in fig. 1, where there is a gap or void space longitudinally outward near the end of the threading and element 33 that is opposite to the end that is near the gate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of the ‘848 patent by having the seat inserts that are threaded into the valve body have the threading being not coterminous with the wall of the valve body as taught by Olson in order to  provide a portion of the wall that is not threaded at the rearward end so that static seal(s) could be inserted and not contact the threaded portion that could otherwise lead to damage or failure to the seal(s) by the contacting of the seal with the crest or point of the threading.
Claims 2-4 and 14-15 of the instant application are seen to be similarly encompassed by claim 2 of the ‘848 patent as modified above by Olson.  For claim 15 as the gap would necessarily be sealed off from the channel by the static seal(s).
Claim 16 of the instant application recites a valve body with gate, metal seat and insert, spring, the seat insert threaded into the valve body, and the threads not being coterminous with the wall of the valve body.
Claim 2 of the ‘848 patent recites a valve body with gate, metal seat and insert, spring, the seat insert threaded into the valve body.
Claim 2 of the ‘848 patent does not appear to recite the threads not being coterminous with the wall of the valve body.
Olson teaches it was known in the art to have a gate valve with first and second seat pockets each including threads (see figs. 1 and 4 and the threads for 33 to be threaded into complementary threads of the valve body, see also pg. 2, Il. 40-44), (ii) the first and second seat inserts (equivalent structure 33 in Olson) are respectively screwed into the threads of the first and second pockets, and (iii) the threads of the first pocket are not coterminous with the wall of the valve body (best shown in fig. 1, where there is a gap or void space longitudinally outward near the end of the threading and element 33 that is opposite to the end that is near the gate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of the ‘848 patent by having the seat inserts that are threaded into the valve body have the threading being not coterminous with the wall of the valve body as taught by Olson in order to  provide a portion of the wall that is not threaded at the rearward end so that static seal(s) could be inserted and not contact the threaded portion that could otherwise lead to damage or failure to the seal(s) by the contacting of the seal with the crest or point of the threading.
Claims 17-20 of the instant application are seen to be similarly encompassed by claim 2 of the ‘848 patent as modified above by Olson.  For claim 20 as the gap would necessarily be sealed off from the channel by the static seal(s).  

Allowable Subject Matter
Claims 3-12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and the double-patenting rejections above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3 and 18, the prior art applied above as modified has the static seal in a different location.  The recited axis, as shown in the annotated figure above of Grove as the upper dashed line, does not intersect the static (first) seal.  As Grove is seen to function properly with the seal as is, it is not seen to be obvious to further modify Grove with a fourth reference by having the location of the seal be changed such that that it does intersect the claimed axis without impermissible hindsight bias.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amend (U.S. 4,513,947) discloses a gate valve with threaded seat inserts and a movable seat that contacts the gate valve with a spring in between.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753